816 F.2d 683
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WALKER, Jr., Plaintiff-Appellant,v.Richard HEIDEMAN and Frank Coryell, Defendants-Appellees.
No. 86-5904.
United States Court of Appeals, Sixth Circuit.
April 23, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order denying reconsideration under Rule 60(b), Federal Rules of Civil Procedure, of its order dismissing Plaintiff's civil rights complaint.  The matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit. upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 9(b)(3).


2
Plaintiff alleged in the district court that defendants conspired to maliciously prosecute him and deprive him of his property without due process of law.  The district court dismissed the action for lack of jurisdiction because the action was barred by the statute of limitations.  Plaintiff's motion for reconsideration under Rule 60(b), Federal Rules of civil Procedure, was overruled.


3
Upon consideration, this Court affirms the district court's order denying reconsideration for reasons stated in the district court's order dated July 24, 1986 and order dismissing the action dated February 11, 1986.  Rule 9(b), Rules of the Sixth Circuit.